Citation Nr: 0628701	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  96-21 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for diabetes 
mellitus, to include as due to herbicide exposure.  

2.  Entitlement to service connection for carpal tunnel 
syndrome of the right upper extremity, secondary to 
service-connected disabilities of the right ring and 
little fingers.  

3.  Entitlement to an increased rating for unfavorable 
ankylosis of the right little finger, with a laceration 
scar, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased (compensable) rating for 
residuals of a laceration of the right ring finger, with 
scarring.  

5.  Entitlement to a total disability evaluation for 
compensation due to individual unemployability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
August 1967.  

This matter was most recently before the Board of 
Veterans' Appeals (Board) in July 2004, at which time the 
issues of identified on the title page of this document, 
as well as the issue of the veteran's entitlement to 
service connection for post-traumatic stress disorder, 
were remanded to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California, through 
the VA's Appeals Management Center (AMC) so that 
additional development could be undertaken.  While the 
case remained in remand status, a written statement from 
the veteran was received by the AMC in September 1995, 
wherein he withdrew from appellate consideration the 
question of his entitlement to service connection for 
post-traumatic stress disorder.  Such withdrawal was not 
thereafter rescinded and no further development was 
undertaken by the AMC; as such, that matter is no longer 
within the Board's jurisdiction and is not otherwise 
herein addressed.  Following the AMC's completion of the 
actions requested as to the issues remaining on appeal, 
the case has been returned to the Board for further 
review.  

Received by the AMC in August 2004 was a statement from 
the veteran in which he reiterated previously set forth 
allegations regarding his entitlement to a VA clothing 
allowance.  Such matter was referred to the RO or AMC by 
the Board in its July 2004 decision, and in the absence of 
pertinent action relating thereto, such matter is again 
referred to the RO and AMC for all appropriate action.  

The issues of the veteran's entitlement to secondary 
service connection for carpal tunnel syndrome of the right 
upper extremity and for a total disability rating for 
compensation based on individual unemployability (TDIU) 
are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the AMC.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of the increased rating claim 
addressed in this decision and has notified him of the 
information and evidence necessary to substantiate his 
claim.  

2.  The veteran had active duty in the waters off the 
coast of Vietnam during his November 1964 to August 1967 
period of active duty; he received the Vietnam Service 
Medal and is presumed to have been exposed to Agent Orange 
as a result of such service.  

3.  There is ample medical evidence of a current diagnosis 
of Type II Diabetes Mellitus, which is presumed by law as 
due to the veteran's in-service herbicide exposure.  

4.  The veteran's service-connected unfavorable ankylosis 
of the right little finger, with a laceration scar, and 
service-connected residuals of a laceration of the right 
ring finger, with scarring, are more appropriately rated 
as a single disability on par with amputation of the ring 
and little fingers, without metacarpal involvement.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus is presumed to have been incurred 
during active service as a result of the veteran's 
exposure to herbicides.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005); Haas 
v. Nicholson, No. 04-0491 (U.S. Vet. App. August 16, 
2006).

2.  The criteria for the assignment of a 30 percent 
rating, but none greater, for service-connected 
amputations of the right ring and little fingers have been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5151 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, this matter was remanded most recently by 
the Board in July 2004.  All of the actions previously 
sought by the Board through its prior development requests 
appear to have been completed in full as directed, and 
neither the veteran, nor his representative, contends 
otherwise.  See Stegall v. West, 11 Vet.App. 268, 270-71 
(1998).  

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA 
first has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the appellant of the information and 
evidence needed to substantiate and complete a claim, 
notice of what part of that evidence is to be provided by 
the claimant, and notice of what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); Charles 
v. Principi, 16 Vet.App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet.App. 183, 187 (2002).  Third, VA has a 
duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  This assistance includes obtaining 
all relevant evidence adequately identified in the record, 
and in some cases, affording VA examinations.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  VA has a duty to notify the 
appellant that he should submit all pertinent evidence in 
his possession.  VA also has a duty to assist the 
appellant in obtaining evidence necessary to substantiate 
a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2005).  

As discussed in more detail below, sufficient evidence is 
of record to grant the claim for service connection for 
diabetes mellitus.  Therefore, no further development is 
needed with respect to this claim.  The decision that 
follows grants an increased rating for the only other 
issue addressed in this decision, entitlement to a rating 
in excess of 10 percent for the veteran's right fourth and 
fifth finger disabilities.  Arguably this represents the 
highest rating possible under the applicable rating 
criteria.  However, as a higher rating is possible under 
extra-schedular criteria, the Board must address the 
duties to notify and assist.  (As noted in the 
introduction, the claims for secondary service connection 
for carpal tunnel syndrome of the right upper extremity 
and entitlement to a TDIU are addressed in the remand 
below.)

During the pendency of this appeal, a decision was entered 
by the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet.App. 473 (2006), which held that the 
VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) 
Veteran's status; 2) existence of disability; 3) a 
connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that the VCAA notice 
must include notice that a disability rating and an 
effective date for the award of benefits will be assigned 
if service connection is awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness 
of the application.  Written notice of the VCAA was 
provided to the veteran by the AMC in July 2004 
correspondence and by the RO in prior communications with 
him, and although such notice does not fully meet the 
elements identified in Dingess/Hartman, it is noted that 
neither the appellant-veteran, nor his representative, 
challenges the sufficiency or the timing of any notice 
provided.  In the absence of any objection, and in light 
of the nature of the questions herein presented and the 
facts of this case, it is determined that prejudice would 
not result to the veteran were the Board to enter final 
decisions as to the claims for benefits herein at issue.  
See Bernard v. Brown, 4 Vet.App. 384 (1993).  

All pertinent service medical and personnel records have 
been obtained and included in the claims file, as have all 
examination and treatment records compiled postservice to 
the extent that such records have been adequately 
identified or are otherwise available.  The medical 
evidence dated in recent years, to include VA medical 
examinations that have been furnished the veteran during 
the course of the instant appeal, is adequate for rating 
purposes and no further VA medical evaluation is shown to 
be warranted under the facts of this case.  See 38 C.F.R. 
§ 3.159(c)(4).  In light of the foregoing, it is found VA 
has satisfied its duties under the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that 
error to be harmless. Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA 
to further comply with the VCAA reasonably affects the 
outcome of this case, the Board finds that any such 
failure is harmless. While perfection is an aspiration, 
the failure to achieve it in the administrative process, 
as elsewhere in life, does not, absent injury, require a 
repeat performance.  Miles v. M/V Mississippi Queen, 753 
F.2d 1349, 1352 (5th Cir. 1985).

Merits of the Claim for Service Connection for Diabetes 
Mellitus

Service connection is warranted where the evidence of 
record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty 
in the active military service or, if pre-existing such 
service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Where a veteran served 90 days or more 
during a period of war, or during peacetime after December 
31, 1946, and a chronic disease, such as diabetes 
mellitus, becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

A veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the 
period from January 9, 1962, to May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such 
agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  
In Haas v. Nicholson, No. 04-0491 (U.S. Vet. App. August 
16, 2006), the Court of Appeals for Veterans Claims 
(Court) reversed VA's conclusion that presumption of Agent 
Orange exposure only applied to individuals who set foot 
in Vietnam and extended the presumption to individuals who 
received the Vietnam Service Medal.  

In Hass, the Court held that, for purposes of applying the 
presumption of exposure to herbicides under 38 C.F.R. § 
3.307(a)(6)(iii), "service in the Republic of Vietnam" 
will, in the absence of contradictory evidence, be 
presumed based upon the veteran's receipt of a Vietnam 
Service Medal (VSM), without any additional proof required 
that a veteran who served in waters offshore actually set 
foot on land in the Republic of Vietnam.  That is, 
exposure to herbicides will be presumed based on the 
receipt of a VSM.  Examples of contradictory evidence 
include evidence that the VSM was received for service in 
a neighboring country or at a location that reasonably 
precluded exposure to Agent Orange.

In reaching the holding in Haas, the Court found that the 
authorizing statute, 38 U.S.C. § 1116(f), is not clear on 
its face concerning the meaning of the phrase "service in 
the Republic of Vietnam."  Further, the statute does not 
by its terms limit application of the presumption of 
service connection for herbicide exposure to those who set 
foot on the soil of the Republic of Vietnam.  Because the 
statute is ambiguous, the Secretary may promulgate 
regulations to resolve that ambiguity so long as the 
regulations reasonably interpret both the language of the 
statute and the intent of Congress in enacting the 
legislation.  However, the regulations promulgated by the 
Secretary, 38 C.F.R. § 3.307(a)(6)(iii) and 38 C.F.R. § 
3.313(a), are ambiguous regarding whether service on land 
in Vietnam is required in order for the presumption of 
exposure to apply.  As a consequence, the Secretary has 
merely replaced statutory ambiguity with regulatory 
ambiguity, and therefore the regulations are not entitled 
to Chevron deference.  (See Chevron U.S.A., Inc. v. 
Natural Resources Defense Council, Inc., 467 U.S. 837, 
843, 81 L. Ed. 2d 694, 104 S. Ct. 2778 (1984) ("If the 
intent of Congress is clear, that is the end of the 
matter; for the court, as well as the agency, must give 
effect to the unambiguously expressed intent of Congress."  
When the relevant statute is ambiguous, the agency's 
interpretation will generally be sustained as long as it 
reflects a permissible construction of the statute)).  

The Court further noted that, not only are the regulations 
ambiguous when read together, but they also are 
inconsistent with prior and longstanding agency views as 
to what constitutes "service in the Republic of Vietnam" 
for application of the presumption of exposure to 
herbicides, as well as contrary to the legislative history 
of section 1116(f).  As previously provided in VA 
Adjudication Procedure Manual M21-1, Part III,  
4.08(k)(1)-(2) (Nov. 1991), "In the absence of 
contradictory evidence, 'service in Vietnam' will be 
conceded if the records shows [sic] that the veteran 
received the Vietnam Service Medal."  This provision 
apparently remained in effect throughout the promulgation 
of current 38 C.F.R. § 3.307(a)(6)(iii).  Further, because 
this M21-1 provision does not merely clarify or explain an 
existing rule or statute, but instead "prescribes what 
action must be taken in the initial levels of 
adjudication," the rule is substantive, not procedural, 
and has the force and effect of law.  While action was 
taken by VA in February 2002 to rescind and amend this 
version of the M21-1 (as amended in July 1995-M21-1, Part 
III,  4.24(g)(1)-(2)), this action was ineffective and is 
set aside because VA did not comply with the notice and 
comment requirements of the Administrative Procedures Act 
(APA) regarding the promulgation and rescission of 
substantive rules.  See M21-1, Part III,  4.24(e)(1)-(2).  
Consequently, the M21-1 provision in effect prior to the 
February 2002 rescission remains binding on VA.

If a veteran was exposed to an herbicide agent during 
active military, naval or air service, Type 2 diabetes, 
also known as Type II diabetes mellitus or adult-onset 
diabetes, shall be service connected if the requirements 
of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  The diseases listed at 38 C.F.R. § 3.309(e) 
must have become manifest to a degree of 10 percent or 
more at any time after service, with the only exception 
being inapplicable to the facts of this case.  38 C.F.R. 
§ 3.307(a)(6)(ii).

There is no medical evidence of diabetes mellitus during 
service or for many years thereafter and it is not 
contended otherwise.  The central question here is whether 
a presumption of service incurrence of diabetes mellitus 
is warranted under the facts of this case, based on in-
service exposure to a herbicide agent, including Agent 
Orange.  The veteran had active duty in the waters off the 
coast of Vietnam during his November 1964 to August 1967 
period of active duty, and he received the Vietnam Service 
Medal as a result.  There is ample medical evidence of a 
current diagnosis of Type II diabetes mellitus.  Under 
these circumstances, the veteran's diabetes is presumed to 
have been incurred during active service as a result of 
the veteran's exposure to herbicides.  38 C.F.R. §§ 3.307, 
3.309; Haas, supra.

Merits of the Claims for Increase

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
(DCs) identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R., Part 4.  Each disability must be viewed 
in relation to its history and there must be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.1.  Examination reports are to 
be interpreted in light of the whole recorded history, and 
each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. 
§ 4.2.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  
38 C.F.R. § 4.7.

Regardless of the criteria, when assigning a disability 
rating for a musculoskeletal disorder it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement.  See DeLuca v. 
Brown, 8 Vet.App. 202, 206-7 (1995).  Under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, the rating for an orthopedic 
disorder must reflect functional limitation which is due 
to pain, as supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  

Service connection for residuals of a laceration of the 
right fifth finger was established through rating action 
in March 1975, at which time a 0 percent evaluation was 
assigned under DC 5227, effective from August 1974.  Such 
rating was increased from 0 to 10 percent under DC 5156-
5227 by RO action in September 1994, effective from 
September 1994.  By rating decision of December 1996, 
entitlement to service connection for residuals of a 
laceration of the right ring finger was granted, with 
assignment of a 0 percent evaluation therefor under DC 
7805, effective from September 1994.  

By its rating decision of September 1998 with respect to 
an unrelated matter, the RO recharacterized the separate 
disorders of the veteran's right ring and little fingers 
to that of favorable ankylosis of two digits of the right 
hand, with residuals of lacerations and scarring, which 
was rated as 10 percent disabling under DC 5223.  
Following the RO's November 1998 denial of an earlier 
effective date for an increased evaluation for favorable 
ankylosis of two digits of the right hand, the Board in 
its April 2000 decision found that the veteran's original 
claim for service connection for residuals of injuries to 
the right ring and little fingers had been received by VA 
in August 1974 and it assigned an effective date of August 
29, 1974, for the veteran's grant of service connection 
for residuals of a laceration of the right ring finger.  
In addition, the Board denied entitlement to an evaluation 
in excess of 10 percent for residuals of injuries to the 
right little and ring fingers, with scarring and favorable 
ankylosis.  In implementing the Board's decision, the RO 
in October 2000, in pertinent part, separated the 
disabilities in questions, assigning a 10 percent 
evaluation under DC 5199-5156 for unfavorable ankylosis of 
the right little finger, with residuals of a laceration, 
including scarring, effective from September 1994, and a 0 
percent evaluation for residuals of a laceration of the 
right fourth finger, with scarring, under DC 5227, 
effective from September 1994.  Such ratings have remained 
in effect since that time.  

Under 38 C.F.R. § 4.71a, DC 5156, as in effect before and 
after August 26, 2002, amputation of the little finger of 
either hand with metacarpal resection (more than one-half 
of the bone lost) warrants a 20 percent rating.  
Amputation without metacarpal resection warrants a 10 
percent rating.  Id. 

During the course of this appeal, VA revised DCs 5216-
5230, which pertain to ankylosis and limitation of motion 
of fingers.  See 67 Fed. Reg. 48784-48787 (2002).  Such 
revisions became effective August 26, 2002.  The Board 
notes that in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) overruled Karnas v. Derwinski, 1 
Vet. App. 308 (1991), to the extent that it conflicts with 
the precedents of the United States Supreme Court (Supreme 
Court) and the Federal Circuit.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).

In VAOPGCPREC 7- 2003, the General Counsel held that 
Karnas is inconsistent with Supreme Court and Federal 
Circuit precedent insofar as Karnas provides that when a 
statute or regulation changes while a claim is pending 
before VA or a court, whichever version of the statute or 
regulation is most favorable to the claimant will govern 
unless the statute or regulation clearly specifies 
otherwise.  The General Counsel held that the rule adopted 
in Karnas no longer applies in determining whether a new 
statute or regulation applies to a pending claim.  The 
General Counsel indicated that pursuant to Supreme Court 
and Federal Circuit precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, 
VA must determine whether applying the new provision to 
claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new 
provision would produce such retroactive effects, VA 
ordinarily should not apply the new provision to the 
claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision. VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has 
reviewed the revised rating criteria.  The revised rating 
criteria would not produce retroactive effects since the 
revised provisions affect only entitlement to prospective 
benefits.  Therefore, VA must apply the new provisions 
from their effective date.  None of the above cases or 
General Counsel Opinions prohibits the application of a 
prior regulation to the period on or after the effective 
date of a new regulation.

Under DC 5227, as in effect prior to August 26, 2002, a 
noncompensable rating was warranted for ankylosis of the 
little finger.  The note following DC 5227 indicated that 
extremely unfavorable ankylosis of the little finger was 
to be rated as amputation under DC 5155.

Under DC 5227, as in effect on and after August 26, 2002, 
unfavorable or favorable ankylosis of the little finger of 
the major or minor hand warrants a noncompensable rating.  
The note that follows DC 5227 states that it should also 
be considered whether evaluation as amputation is 
warranted and whether an additional evaluation is 
warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.

Notwithstanding the RO's reclassification of the veteran's 
right ring and little finger disorders as separate 
entities in October 2000, it is determined, based 
principally on medical data compiled on VA medical 
examinations in May 2003 and November 2005, that such 
disorders are more appropriately rated as a single entity.  
When evaluated by a VA fee-basis physician in May 2003, 
the veteran's right hand was found to be his dominant 
upper extremity and there was shown to be favorable and 
unfavorable ankylosis of the distal interphalangeal and 
proximal interphalangeal joints of the fourth and fifth 
digits, with pain, limited manual dexterity, and 
diminished grip strength.  On a VA medical evaluation 
undertaken in November 2005, the prior findings of 
ankylosed joints or joint contractures were confirmed, and 
it was noted that, due to impaired function of the right 
fourth and fifth digits, the veteran was forced to use his 
thumb, index, and middle fingers for pinch and grip 
movements.  Global grip and pinch strength were found to 
be weak and painful, and independent function of the 
fingers of the right hand was judged to be impaired and 
otherwise confirmed by prior occupational testing.  

The evidence indicates that the combined disability of the 
right ring and little fingers, manifested by unfavorable 
ankylosis, warrants the assignment of an increased 
evaluation were the rating to be assigned under DC 5219 on 
the basis of unfavorable ankylosis of two digits.  There 
is, however, demonstrated to be present such a level of 
disablement, in combination with pain and functional 
limitations and associated, additional range of motion 
loss, and a diminution in overall functioning of the right 
hand, as to warrant rating of this disorder by analogy 
under DC 5151 as for amputation.  As it is the veteran's 
major upper extremity that is affected, and there is 
otherwise no showing of amputation or resection of 
metacarpal bones (more than one-half the bone lost) or its 
equivalent, it is found that the highest schedular 
evaluation assignable under DC 5151 for amputation of the 
ring and little fingers, 30 percent, is in order under the 
facts of this case from the date of receipt of the 
veteran's claim underlying the RO's September 2001 action.  
38 U.S.C.A. § 1151; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 459; DeLuca.  The Court has held that there is 
no basis for a rating higher than the maximum schedular 
rating for additional limitation of motion due to pain or 
functional loss under the provisions of 38 C.F.R. §§ 4.40, 
4.45 or 4.59.  See VAOPGCPREC 36-97; Johnston v. Brown, 10 
Vet. App. 80, 85 (1997). 

Turning next to the question of whether a referral for 
consideration of whether an extraschedular rating is 
warranted, the Board does not have the authority to 
assign, in the first instance, a higher rating on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1), and 
given the circumstances of this case, there is no basis to 
refer the matter to designated VA officials for 
consideration of an extraschedular rating.  Bagwell v. 
Brown, 9 Vet. App. 377 (1996).  Extraschedular ratings 
under 38 C.F.R. § 3.321(b)(1) are limited to cases in 
which there is an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as 
to render impractical the application of the regular 
schedular rating standards. Here, the veteran's 
contentions that his service-connected disability of the 
right ring and little fingers precluded him from pursuing 
a professional baseball career in the 1960s and also from 
working with a defense contractor in a job requiring fine 
finger movements, despite having worked for that 
contractor for 22 years in a desk job, are noted.  
Lacking, however, is a showing by persuasive evidence that 
such disability, alone, has markedly interfered with 
employment or necessitated frequent periods of hospital 
care, such as to render impractical the application of the 
regular schedular standards.  While the veteran has 
indicated that he cannot work solely because of his finger 
problems and that prior work in the defense industry was 
discontinued as a result, notice is taken that it was 
reported in a VA hospital discharge summary in October 
1999 that he was receiving workmen's compensation benefits 
based on a work-related incident occurring at the 
workplace of the defense contractor.  On the basis of the 
foregoing, there is no basis to refer the matter to 
designated VA officials for consideration of an 
extraschedular rating; the 30 percent schedular evaluation 
herein assigned is found to compensate the veteran 
adequately for the level of impairment demonstrated, 
including the resulting industrial limitations.  38 C.F.R. 
§ 3.321(b)(2); Bagwell, supra.    


ORDER

Service connection for diabetes mellitus due to in-service 
herbicide exposure is granted.  

A 30 percent evaluation, but none greater, for combined 
disabilities of the veteran's right ring and little 
fingers, characterized as unfavorable ankylosis of the 
right ring and little fingers and associated pain and 
functional limitations is granted, subject to those 
provisions governing the payment of monetary benefits.  


REMAND

Further development is deemed necessary with respect to 
the appellate issues of the veteran's entitlement to 
secondary service connection for carpal tunnel syndrome of 
the right upper extremity and for a TDIU.  The Board 
attempted through its July 2004 remand to obtain a medical 
opinion as to the nature of the relationship between the 
veteran's carpal tunnel syndrome and his service-connected 
disability of the right ring and little fingers, but the 
response provided is inconsistent with the opinion sought.  
In particular, the VA examiner in November 2005 held that 
it was "certainly plausible" that an etiological 
relationship or aggravation may have occurred, yet it was 
also stated there was "no conclusive evidence of any such 
relationship" and that any association between the two 
entities was "conjecture".  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The preponderance of 
the evidence must be against the claim for benefits to be 
denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  
Given that the legal standard is equipoise (e.g., at least 
as likely as not) as to whether the veteran's service-
connected disability either caused or aggravated the 
veteran carpal tunnel syndrome, as set forth by the Board 
in its remand directive, and inasmuch as a response 
thereto was not furnished, remand is required for 
corrective action.  Stegal, supra.  

Additional evidentiary development is likewise needed with 
respect to the veteran's TDIU claim.  Examination and 
treatment records compiled in 1999 indicate that the 
veteran was in receipt of workmen's compensation benefits 
for an on-the-job injury, as well as disability benefits 
from the Social Security Administration, but records 
relating thereto are not contained within the veteran's 
claims folder.  There is also some question presented as 
to the veteran's employment status since 1994 and a 
complete employment history would be of assistance in 
determining his entitlement to a TDIU.  Furthermore, as 
the result of the Board decision above, the RO must assign 
a rating for the veteran's service-connected diabetes 
mellitus and it must be considered, along with the other 
service-connected disorders, in re-adjudicating the TDIU 
claim. 

Accordingly, this portion of the veteran's appeal is 
REMANDED for the following actions:

1.  Consistent with the provisions of 
38 U.S.C.A. §§ 5100, 5103 and 38 C.F.R. 
§ 3.159, the veteran must be notified 
of what information and evidence are 
still needed to substantiate his claims 
for secondary service connection for 
carpal tunnel syndrome and for a TDIU, 
as well as notice of the holding in 
Dingess/Hartman, as applicable to these 
matters.  The veteran must also be 
notified of what portion of that 
evidence VA will secure, and what 
portion he himself must submit.  He 
must also be advised to submit all 
pertinent evidence not already on file 
that is held in his possession.  If 
requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals, or 
other evidence, provided that he 
supplies sufficient, identifying 
information and written authorization.

2.  Any and all VA records of medical 
treatment, not already on file, which 
pertain to the veteran's claimed carpal 
tunnel syndrome and his service-
connected right ring and little finger 
and right heel disorders, must be 
obtained for inclusion in his claims 
folder.  

3.  Any and all administrative and 
medical records compiled or obtained by 
the Social Security Administration in 
connection with the veteran's 
application for or receipt of 
disability benefits from that agency 
must be obtained and made a part of the 
claims folder.  

4.  The veteran must be contacted in 
writing and requested to provide 
information and documentary evidence 
relating to any award of workmen's 
compensation benefits from a prior 
employer, including those details 
involving the type of on-the-job injury 
suffered, treatment therefor, the 
length of the award, and whether 
benefits continue to be received.  

5.  Thereafter, the report of a VA 
medical examination on November 8, 
2005, compiled by S. L. Kaplan, M.D., 
at the VA Medical Center in Long Beach, 
California, must be returned to Dr. 
Kaplan for the preparation of an 
addendum to her earlier report.  The 
claims folder in its entirety is to be 
furnished to Dr. Kaplan or her designee 
for use in the study of this case.  An 
additional examination by Dr. Kaplan, 
or by another physician if Dr. Kaplan 
is unavailable, is authorized if deemed 
necessary.  Regardless of whether an 
additional examination is undertaken, 
Dr. Kaplan or her designee must address 
the following in an addendum, providing 
an opinion, with full supporting 
rationale:

(a)  Is it at least as likely 
as not (50 percent or greater 
probability) that any 
currently existing carpal 
tunnel syndrome of the 
veteran's right upper 
extremity was caused or 
aggravated by his service-
connected disability 
involving his right ring and 
little fingers?

(b)  Is it at least as likely 
as not that the veteran's 
multiple service-connected 
disabilities involving his 
right ring and little 
fingers, diabetes mellitus, 
and residuals of a laceration 
of the right heel (and carpal 
tunnel syndrome depending on 
Dr. Kaplan's responses to (a) 
and (b) above), alone, 
precludes his ability to 
maintain substantially 
gainful employment (more than 
marginal), consistent with 
his education and employment 
background?

The physician is advised that 
the term "as likely as not" 
does not mean within the 
realm of possibility.  
Rather, it means that the 
weight of medical evidence 
both for and against a 
conclusion is so evenly 
divided that it is medically 
sound to find in favor of 
causation as to find against 
causation.  More likely and 
as likely support the 
contended causal 
relationship; less likely 
weighs against the claim. 

The physician is further 
advised that aggravation is 
defined for legal purposes as 
a permanent increase beyond 
the natural progress of the 
disability.
 
The physician is also 
requested to provide a 
rationale for any opinion 
expressed.  If the clinician 
cannot provide the above 
requested opinion without 
resort to speculation, it 
must be so stated.  

4.  Lastly, the veteran's claims of 
entitlement to secondary service 
connection for a carpal tunnel syndrome 
of the right upper extremity, secondary 
to service-connected disability of the 
ring and little fingers, as well as his 
claim for a TDIU, must be readjudicated 
on the basis of all of the evidence of 
record and all governing legal 
authority, to include consideration of 
38 C.F.R. §§ 4.16(a) and (b), as well 
as 38 C.F.R. § 3.321(b)(1) as it 
applies to the veteran's extraschedular 
entitlement to a TDIU.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative must be 
provided with a supplemental statement 
of the case, which must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
must then be allowed for a response, 
before the record is returned to the 
Board.  

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the AMC/RO.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).  The 

purpose of this remand is to obtain additional evidentiary 
development and to preserve the veteran's due process 
rights.  No inference should be drawn as to the outcome of 
this matter by the actions herein requested.  



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


